Opinion issued May 13, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00224–CV




IN RE ABIOUDUN LAGOYE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Abioudun Lagoye has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this original proceeding was subject to dismissal, relator did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          The original proceeding is dismissed for nonpayment of all required fees.  All
pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Jennings.